This opinion is subject to administrative correction before final disposition.




                               Before
                   MONAHAN, GASTON, and HOUTZ
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Chase T. MILLER
   Interior Communications Electrician Seaman Apprentice (E-2)
                           U.S. Navy
                           Appellant

                        No. 201900234 (f rev)

                           Decided: 20 July 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary
               upon further review following remand from
        the United States Court of Appeals for the Armed Forces

                              Military Judge:
                             Roger E. Mattioli

 Sentence adjudged 8 May 2019 by a special court-martial convened at
 Naval Station Great Lakes, Illinois, composed of a military judge alone.
 Sentence approved by the convening authority: reduction to E-1,
 confinement for 12 months, and a bad-conduct discharge.

                            For Appellant:
                  Commander Eric C. Roper, JAGC, USN

                             For Appellee:
              Lieutenant Kevin G. Edwards II, JAGC, USN
                 Lieutenant Kimberly Rios, JAGC, USN
            Lieutenant Catherine M. Crochetiere, JAGC, USN
               Lieutenant Joshua C. Fiveson, JAGC, USN
              United States v. Miller, NMCCA No. 201900234 (f rev)
                               Opinion of the Court

   Judge HOUTZ delivered the opinion of the Court, in which Chief Judge
   MONAHAN and Senior Judge GASTON joined.

                              _________________________

                    PUBLISHED OPINION OF THE COURT

                              _________________________

HOUTZ, Judge:
    This case is before us a second time. In 2019, Appellant was convicted, in
accordance with his pleas, of violating a lawful general order, making false
official statements, and wrongfully using a controlled substance, in violation of
Articles 92, 107, and 112a, Uniform Code of Military Justice [UCMJ]. 1 In 2021,
we set aside the Convening Authority’s Action and Entry of Judgment due to
what we considered to be premature post-trial action. 2 The Judge Advocate
General of the Navy certified that issue to the Court of Appeals for the Armed
Forces, which determined the convening authority’s action was not premature
and remanded the case for completion of appellate review under Article 66,
UCMJ. 3
    Appellant raises two assignments of error: (1) the military judge abused his
discretion when he permitted, over Defense objection, the mother of a deceased
Sailor to make a victim impact statement when Appellant was not found guilty
of an offense relating to the deceased Sailor; and (2) Appellant’s sentence is
inappropriately severe. We find no prejudicial error and affirm.

                                   I. BACKGROUND

    Appellant’s convictions arise out of an incident occurring aboard Naval Sta-
tion Great Lakes in which a fellow Sailor, Fire Controlman Seaman Recruit
[FCSR] Echo, 4 died in his barracks room of a drug overdose. An investigation
revealed that the day prior to FCSR Echo’s death, he and Appellant traveled
to Chicago where they obtained heroin and drug paraphernalia. They used the



   1   10 U.S.C. §§ 892, 907, 912a (2012).
   2 United States v. Miller, No. 201900234, 2021 CCA LEXIS 59 (N-M. Ct. Crim. App.
Feb. 10, 2021) (unpublished).
   3   United States v. Miller, 82 M.J. 204 (C.A.A.F. 2022).
   4 All names in this opinion, other than those of Appellant, the judges, and counsel,
are pseudonyms.


                                             2
              United States v. Miller, NMCCA No. 201900234 (f rev)
                               Opinion of the Court

heroin in Chicago and then returned to the installation where they continued
to use the drug. FCSR Echo was found dead by his roommate the following
morning. During the investigation, Appellant was interviewed by the Naval
Criminal Investigative Service [NCIS] and made false statements regarding
the circumstances surrounding FCSR Echo’s death.
    Appellant was charged with involuntary manslaughter, reckless endanger-
ment, obstructing justice, wrongful interference with an administrative pro-
ceeding, wrongful introduction of a controlled substance, violation of a lawful
general order, willful disobedience of a superior officer, wrongful drug use, and
making false official statements. Before trial, he entered into a pretrial agree-
ment wherein he agreed to plead guilty to wrongful drug use, violating a lawful
general order by possessing drug paraphernalia, and making false official
statements, in exchange for the convening authority referring his case to a spe-
cial court-martial.
    During the pre-sentencing hearing, over Defense objection, the military
judge allowed FCSR Echo’s mother to provide an unsworn victim impact state-
ment pursuant to Rule for Courts-Martial [R.C.M.] 1001A. The military judge
found that FCSR Echo’s mother was a “crime victim” within the meaning of
R.C.M. 1001A(b)(1) and allowed her to provide a statement describing the emo-
tional impact her son’s death had on her and her family.

                               II. DISCUSSION

A. The Meaning of “Crime Victim”
    Article 6b, UCMJ, delineates the rights of crime victims and mirrors those
afforded under the Crime Victims’ Rights Act. 5 R.C.M 1001A, now codified at
R.C.M. 1001(c), is the President’s implementation of and guidance for the ap-
plication of Article 6b. It defines “crime victim” as “an individual who has suf-
fered direct physical, emotional, or pecuniary harm as a result of the commis-
sion of an offense of which the accused was found guilty or the individual’s
lawful representative or designee appointed by the military judge under these
rules.” 6 Any individual who meets these criteria has rights as a victim under
R.C.M. 1001(c); the person need not be a named victim on the charge sheet, or




   5   18 U.S.C. § 3771.
   6   R.C,M. 1001(c)(2)(A).




                                       3
              United States v. Miller, NMCCA No. 201900234 (f rev)
                               Opinion of the Court

a named victim’s designee under Article 6b. 7 As our superior court found in
United States v. Hamilton, the mother of a child pornography victim was a
crime victim for purposes of R.C.M. 1001A in light of the crimes committed
against her daughter and “the resulting financial and psychological hardships
suffered by the family.” 8
    In non-capital cases, such victims have the right to make a sworn or un-
sworn statement, the contents of which “may only include victim impact or
matters in mitigation.” 9 “Victim impact” includes “any financial, social, psy-
chological, or medical impact on the victim directly relating to or arising from
the offense of which the accused has been found guilty.” 10 The court in Hamil-
ton “cautioned military judges, particularly where victim impact statements
are offered to a panel of members, to be mindful of information that is not at-
tributable to the offenses for which the accused is being sentenced.” 11 To that
end, as we have previously stated, it is incumbent on the military judge to “as-
certain whether the impact as described by the victim was related to or arose
from the offense of which the accused was found guilty.” 12
   Here, Appellant’s trial defense counsel objected to FCSR Echo’s mother
providing a victim impact statement, arguing that she was not a victim because
none of the offenses Appellant was found guilty of—violating a lawful general
order by possessing drug paraphernalia, wrongful use of a controlled sub-
stance, and making a false official statement—related to her son. The military
judge overruled the objection, finding the psychological harm caused to FCSR
Echo’s mother was attributable to all three offenses, and permitted her to pro-
vide an unsworn statement in which she described the “void” she felt after her
son’s death and the effect his death had on her mental health and her family.
    Appellant asserts the military judge erred in this ruling. We review a mil-
itary judge’s decision to allow a victim to present an unsworn victim impact


   7 To the extent this court’s unpublished opinion in U.S. v. Felix, No. 201800071,
2019 CCA LEXIS 258, *33-39 (N-M. Ct. Crim. App. June 19, 2019), suggests otherwise,
we abrogate that language.
   8   United States v. Hamilton, 78 M.J. 335, 340 (C.A.A.F. 2019).
   9   R.C.M. 1001(c)(3).
   10  R.C.M. 1001A(b)(2) (emphasis added). This language is broader and more en-
compassing than government aggravation evidence, defined as evidence “directly re-
lated to or resulting from” such an offense. R.C.M. 1001(b)(4) (emphasis added).
   11   Hamilton, 78 M.J. at 340 n.6.
   12   In re A.J.W., 80 M.J. 737, 746 (N-M. Ct. Crim. App. 2021).




                                            4
             United States v. Miller, NMCCA No. 201900234 (f rev)
                              Opinion of the Court

statement for abuse of discretion. 13 The military judge’s findings of fact will
only be overturned if they are clearly erroneous; we review conclusions of law
de novo. 14
    We agree with the military judge’s conclusion that FCSR Echo’s mother
was a crime victim under the rule, since she suffered direct emotional harm as
a result of the commission of an offense of which Appellant was found guilty.
We conclude that her victim impact statement could properly discuss the psy-
chological harm arising from two of the three offenses for which Appellant was
found guilty: wrongful use of heroin and possession of drug paraphernalia. The
circumstances of those offenses involved a joint enterprise between Appellant
and FCSR Echo to obtain, purchase, and use heroin together. Appellant bought
the drug paraphernalia and provided the needle FCSR Echo used to inject the
heroin that ultimately caused his death. As such, we determine that the psy-
chological harm FCSR Echo’s death caused to FCSR Echo’s mother directly
arose from the offenses of wrongful drug use and possession of drug parapher-
nalia of which Appellant was found guilty.
    While we disagree with the military judge’s conclusion that the harm
caused to FCSR Echo’s mother was attributable to Appellant’s false state-
ments, we conclude she had the statutory and regulatory right to submit an
unsworn victim impact statement describing the emotional harm brought
about by Appellant’s commission of the other two offenses. She was not desig-
nated by the military judge as FCSR Echo’s designee under Article 6b, UCMJ;
however, had she been so designated she would have been permitted to offer a
statement describing the impact of Appellant’s crimes on FCSR Echo himself.
Here, the military judge simply recognized FCSR Echo’s mother as an individ-
ual who suffered the requisite harm that allowed her to offer testimony about
the crimes’ impact on herself. It is important to note that the same individuals
could conceivably wear both hats—that is, offer victim impact statements on
behalf of a named victim in a charge as that victim’s designee and also offer
statements about the impact of the offense on themselves. In this case, the
statement FCSR Echo’s mother was permitted to offer was focused solely on
the impact that her son’s death had on her and her family; it did not attribute
that harm to Appellant’s false statements. Therefore, to the extent the military




   13 Hamilton, 78 M.J. at 340 (recognizing that victim impact statements are not
evidence but applying the same standard of review to their admission).
   14 United States v. Owens, 51 M.J. 204, 209 (C.A.A.F. 1999) (citing United States v.
Reister, 44 M.J. 409, 413 (C.A.A.F. 1996)).




                                          5
               United States v. Miller, NMCCA No. 201900234 (f rev)
                                Opinion of the Court

judge erred in attributing any of the victim’s emotional harm to the false state-
ment offenses, we find no prejudice.

B. Appellant’s Sentence is Appropriate
    Appellant asserts that his sentence of reduction to E-1, 12 months confine-
ment, and a bad-conduct discharge is inappropriately severe. We review sen-
tence appropriateness de novo. 15 “Sentence appropriateness involves the judi-
cial function of assuring that justice is done and that the accused gets the pun-
ishment he deserves.” 16 This requires our “individualized consideration of the
particular accused on the basis of the nature and seriousness of the offense and
the character of the offender.” 17 In making this assessment, we analyze the
record as a whole. 18 Despite our significant discretion in determining sentence
appropriateness, we may not engage in acts of clemency. 19
    The record indicates that prior to the offenses of which he was convicted,
the Navy had taken all appropriate action to both help Appellant and hold him
accountable for his prior drug use. He had attended a drug rehabilitation pro-
gram and was in the process of being administratively separated for drug use
when he and FCSR Echo went to Chicago, purchased and used needles and
heroin, and then brought the remaining drugs back onto a military installation
where they continued to abuse drugs, resulting in the death of FCSR Echo.
When Appellant was interviewed by authorities, he made multiple false state-
ments in an attempt to cover up his own misconduct.
    At trial, the Government submitted 16 exhibits and the testimony of an
NCIS agent, who testified that Appellant’s false official statements impeded
his ability to properly investigate FCSR Echo’s death. Appellant’s trial defense
counsel requested 11 months confinement during sentencing argument. The
military judge awarded 12. The pretrial agreement Appellant voluntarily
signed contemplated only the protections of the jurisdictional maximum sen-
tence at special court-martial. As we have previously stated, “we generally re-
frain from second guessing or comparing a sentence that flows from a lawful




   15   United States v. Lane, 64 M.J. 1, 2 (C.A.A.F. 2006).
   16   United States v. Healy, 26 M.J. 394, 395 (C.M.A. 1988).
   17 United States v. Snelling, 14 M.J. 267, 268 (C.M.A. 1982) (citation and internal
quotation marks omitted).
   18   Healy, 26 M.J. at 395-97.
   19   United States v. Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010).




                                            6
            United States v. Miller, NMCCA No. 201900234 (f rev)
                             Opinion of the Court

pretrial agreement. . . .” 20 After reviewing the record as a whole, we find that
the approved sentence of a bad-conduct discharge, 12 months confinement, and
reduction to E-1 was an appropriate punishment for Appellant’s serious crim-
inal misconduct, and that Appellant received the punishment he deserves.

                                III. CONCLUSION

   After careful consideration of the record and briefs of appellate counsel, we
have determined that the approved findings and the sentence are correct in
law and fact and that there is no error materially prejudicial to Appellant’s
substantial rights. Arts. 59, 66, UCMJ. Accordingly, the findings and the sen-
tence as approved by the convening authority are AFFIRMED.
   Chief Judge MONAHAN and Senior Judge GASTON concur.




                                  FOR THE COURT:




                                  S. TAYLOR JOHNSTON
                                  Interim Clerk of Court




   20  United States v. Widak, No. 201500309, 2016 CCA LEXIS 172, *7 (N-M. Ct.
Crim. App. Mar. 22, 2016) (unpublished); see also United States v. Casuso, No.
202000114, 2021 CCA LEXIS 328, *8 (N-M. Ct. Crim. App. June 30, 2021) (un-
published) (questioning an appellant’s “claim of inappropriate severity when the sen-
tence he received was within the range of punishment he was expressly willing to ac-
cept in exchange for his pleas of guilty”).


                                         7